This matter originated in this court on the filing of a report by the Commission on Continuing Legal Education (“commission”) pursuant to Gov.Bar R. X(6)(A)(l)(b) and (A)(2)(d). The commission recommended the imposition of sanctions against certain attorneys, including the above-named respondent, for failure to comply with the provisions of Gov.Bar R. X, Attorney Continuing Legal Education, for the 2004-2005 reporting period.
On April 17, 2007, this court entered an order against respondent adopting the recommendation of the commission that respondent be ordered to pay a sanction in the amount of $55.00 for failure to comply with Gov.Bar R. X during the 2004-2005 reporting period.
On May 21, 2007, respondent paid the $55 monetary sanction. On May 23, 2007, the commission filed a motion to vacate, requesting that the order of April 17, 2007, pertaining to the above-named respondent, be vacated. Upon consideration thereof,
IT IS ORDERED by the court that the motion to vacate is granted.
IT IS FURTHER ORDERED by the court that the order of April 17, 2007, pertaining to respondent, is vacated and this cause is dismissed.
IT IS FURTHER ORDERED by the court that the Commission on Continuing Legal Education shall refund the $55 monetary sanction paid by respondent in this matter.